DETAILED ACTION
Response to Amendment
The amendment filed 7/14/2022 has been entered. Claims 1-3, 5-17, and 19-20 are currently pending in the application. Applicant’s amendments have overcome the outstanding objection and 112(b) rejections, previously set forth in the Non-Fina Office Action mailed 4/18/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 7-12, and 14-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vitalis et al (WO2021/008950A1).
Regarding claims 1, 8, 14, and 15, Vitalis teaches an apparatus and corresponding method for controlling an electric machine (Figures 1-4; pages 1-5 of translation), the apparatus comprising: a processor and a memory (of control unit 10) that includes instructions that, when executed by the processor, cause the processor to: in response to receiving a command signal (174): determine a position of a steering column (via position sensors and by evaluating the manipulated variable [voltage]); determine a desired direction of the steering column based on the command signal (in or out for longitudinal position control; or up or down for height position control); determine a voltage corresponding to motion of the steering column from the position and desired direction ("manipulated variable 166, for example a motor voltage"); apply and modify a pulse width modulated signal to the electric machine based on the position of the steering column, the desired direction of the steering column, and the voltage; and selectively adjust the pulse width modulated signal based on a change in the voltage in order to control the speed of the electric machine (pages 3-5 of translation; Figures 1-4).
Regarding claims 2, 9, and 16, Vitalis discloses the invention of claims 1, 8, and 14 as discussed above, and teaches that the instructions further cause the processor to selectively adjust the pulse width modulated signal based on a change in the position of the steering column (discussed throughout pages 3-5).
Regarding claims 3, 10, and 17, Vitalis discloses the invention of claims 2, 9, and 16 as discussed above, and teaches that the instructions further cause the processor to selectively adjust the pulse width modulated signal in a proportional and non-linear relationship to change in the position of the steering column (discussed throughout pages 3-5).
Regarding claims 5 and 12, Vitalis discloses the invention of claims 1 and 8 as discussed above, and teaches that the voltage is a digital high voltage of the pulse width modulated signal (pages 4-5).
Regarding claims 6, 13, and 19, Vitalis discloses the invention of claims 1, 8, and 14 as discussed above, but does not teach a specific type of motor. 
Regarding claim 7, Vitalis discloses the invention of claim 1 as discussed above, and teaches that the apparatus includes a bell-crank operatively coupled to the electric machine (Figures 1-2 [see lever 62]; third paragraph of page 4).
Regarding claim 11, Vitalis discloses the invention of claim 8 as discussed above, and teaches determining the speed of the steering column and selectively adjusting the pulse width modulated signal based on the pulse width modulated signal and the speed of the steering column (discussed throughout pages 3-5).

Claim(s) 1-3, 5, 8-12, and 14-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schwing (WO2020/254586A1).
Regarding claims 1, 8, 14, and 15, Schwing teaches an apparatus and corresponding method for controlling an electric machine (motor 2)(Figures 1-2; pages 1-3 of translation), the apparatus comprising: a processor and a memory (of "control unit" described throughout the Specification for controlling the electric motor) that includes instructions that, when executed by the processor, cause the processor to: in response to receiving a command signal (from the driver interface for controlling the steering column/wheel position): determine a position of a steering column (necessary for the goal of controlling the adjustment speed to be constant); determine a desired direction of the steering column based on the command signa (up or down); determine a voltage corresponding to motion of the steering column from the position and desired direction (based on the map created in the initialization phase); apply a pulse width modulated signal to the electric machine based on the position of the steering column, the desired direction of the steering column, and the voltage; and selectively adjust the pulse width modulated signal based on a change in the voltage in order to control the speed of the electric machine (See page 3 of translation, from the paragraph beginning with "The electric motor 2 is controlled by means of a control unit (ECU)").
Regarding claims 2, 9, and 16, Schwing discloses the invention of claims 1, 8, and 14 as discussed above, and teaches that the instructions further cause the processor to selectively adjust the pulse width modulated signal based on a change in the position of the steering column (as described in the second half of page 3 of the translation).
Regarding claims 3, 10, and 17, Schwing discloses the invention of claims 2, 9, and 16 as discussed above, and teaches that the instructions further cause the processor to selectively adjust the pulse width modulated signal in a proportional and non-linear relationship to change in the position of the steering column (as described in page 3 of the translation).
Regarding claims 5 and 12, Schwing discloses the invention of claims 1 and 8 as discussed above, and teaches that the voltage is a digital high voltage of the pulse width modulated signal (page 3; Figure 3).
Regarding claim 11, Schwing discloses the invention of claim 8 as discussed above, and teaches determining the speed of the steering column and selectively adjusting the pulse width modulated signal based on the pulse width modulated signal and the speed of the steering column (page 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6, 13, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vitalis et al (WO2021/008950A1) in view of official notice.
Regarding claims 6, 13, and 19, Vitalis discloses the invention of claims 1, 8, and 14 as discussed above, but does not teach a specific type of motor.
The examiner has previously taken Official Notice that it is old and well known in the vehicle steering art for the steering column adjustment motor to be a permanent magnet direct current motor, in order to provide reliable, comfortable, and precise adjustment of the steering column position. It is taken to be admitted prior art because applicant has failed to traverse the examiner's assertion of Official Notice. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the invention of Vitalis such that the steering column adjustment motor is a permanent magnet direct current motor, since it is old and well known in the vehicle steering art.
Regarding claim 20, the modified apparatus of Vitalis discloses the invention of claim 19 as discussed above, and teaches that the voltage is a digital high voltage of the pulse width modulated signal (pages 4-5).

Claims 6, 13, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwing (WO2020/254586A1) in view of official notice.
Regarding claims 6, 13, and 19, Schwing discloses the invention of claims 1, 8, and 14 as discussed above, but does not teach a specific type of motor.
The examiner has previously taken Official Notice that it is old and well known in the vehicle steering art for the steering column adjustment motor to be a permanent magnet direct current motor, in order to provide reliable, comfortable, and precise adjustment of the steering column position. It is taken to be admitted prior art because applicant has failed to traverse the examiner's assertion of Official Notice. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the invention of Schwing such that the steering column adjustment motor is a permanent magnet direct current motor, since it is old and well known in the vehicle steering art.
Regarding claim 20, the modified apparatus of Schwing discloses the invention of claim 19 as discussed above, and Schwing teaches that the voltage is a digital high voltage of the pulse width modulated signal (page 3; Figure 3).

Response to Arguments
Applicant's arguments filed 7/14/2022 have been fully considered but they are not persuasive. 
In response to applicant’s argument that “Vitalis fails to disclose that the ‘manipulated variable’ is based on a desired (adjustment) direction of the steering column”, the examiner respectfully submits that the cited “switching signal 174” provides the desired adjustment direction, which is used to determine the “manipulated variable 166”. Paragraphs 6-9 of page 4 of the translation describe this. Additionally Figure 4 illustrates the flow of the process from the input of the switching signal 174 to the output of manipulated variable 166. Based on the flow direction, it can be seen that signal 174 is input to block 11 to output reference variable 111, which is input to differentiator 164 to output control deviation 13, which is input to controller 165 to output the manipulated variable 166. Thus, it is clear that the manipulated variable is determined from the desired adjustment direction of the steering column, because the desired adjustment direction is an input to the determination process for the manipulated variable 166.

In response to applicant’s argument that “Schwing fails to disclose that the disclosed [PWM] signal is based on a voltage”, the examiner respectfully submits that Schwing teaches adapting the electrical voltage by varying the duty cycle of the pulse width modulation throughout the disclosure. 
Abstract: “the electric voltage being adapted by varying the duty cycle of the pulse width modulation”
Page 1 of translation: “Pulse width modulation (PWM duty cycle) the electrical voltage is adjusted in such a way that the raising and/or lowering takes place over the adjustment path at a constant adjustment speed.”
Page 3 of translation: “Since the load caused by the steering wheel and the possible steering column components changes due to the changing leverage during the travel path, different voltages are required at each position of the adjustment path to maintain a constant one”; “The equivalent value of the electrical voltage can be changed by varying the duty cycle. An actual duty cycle is preferably adapted to a target duty cycle. There is a theoretical limit as a function of the maximum available voltage at a target adjustment speed, which can be calculated internally with a motor constant.”; “The electrical voltage is adapted to the position and direction of the adjustment by the initialization in such a way that the adjustment speed is the same in amount (see Figure 3, above). The power consumption of the electric motor is then also constant for raising the steering wheel and for lowering the steering wheel (see FIG. 3, center). The values obtained during the initialization are preferably used for the remaining service life of the height adjustment drive.”)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R STECKBAUER whose telephone number is (571)270-0433. The examiner can normally be reached Monday - Thursday 9:30-7:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN R STECKBAUER/Primary Examiner, Art Unit 3747